PER CURIAM.
We affirm the trial court’s entry of summary judgment on Count I of Appellant Steven Vandesande’s Third Amended Complaint. Peeples v. Peeples, 871 So.2d 945 (Fla. 1st DCA 2004) (barring former husband’s supplemental petition on the basis of res judicata).
We also affirm the trial court’s directed verdict on the remaining counts of Vande-sande’s Third Amended Complaint. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla. 1979) (holding that “[wjithout a record of the trial proceedings, the appellate court can not properly resolve the underlying factual issues so as to conclude that the trial court’s judgment is not supported by the evidence or by an alternative theory.”).
Affirmed.